FILED
                            NOT FOR PUBLICATION
                                                                             JUL 25 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.      15-30203

               Plaintiff-Appellee,               D.C. No.
                                                 2:13-cr-00049-RSL-1
 v.

VINCENCIO PALMA-SALAZAR,                         MEMORANDUM*

               Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                              Submitted July 21, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Vincencio Palma-Salazar appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for conspiracy to

distribute cocaine, heroin, and methamphetamine, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(A), and 846. Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Palma-Salazar’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. No pro se

supplemental brief or answering brief has been filed.

      Palma-Salazar has waived his right to appeal both the conviction and the

sentence. Because the record discloses no arguable issue as to the validity of the

appeal waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      We decline to review Palma-Salazar’s ineffective assistance of counsel

claims on direct appeal. See United States v. Rahman, 642 F.3d 1257, 1260 (9th

Cir. 2011). We leave open the possibility that he might raise an ineffective

assistance of counsel claim in collateral proceedings. See id.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2